COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MICHAEL J. BUCK,                                             No. 08-16-00294-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                        243rd Judicial District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20160D01234)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
December 22, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before December 22, 2017.

       IT IS SO ORDERED this 22nd day of November, 2017.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.